Order entered January 6, 2015




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01489-CV

                                    MORRIS COE, Appellant

                                                  V.

              FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-03634-B

                                             ORDER
       The Court has reviewed the clerk’s record in this case. The Court notes that the appeal

bond filed in the justice court appears to have been filed on July 7, 2014, but the justice court file

stamp on the document is not dark enough to make that determination. The Court ORDERS

John Warren, County Clerk of Dallas County, Texas, to file within FIVE (5) days of the date of

this order a supplemental clerk’s record that includes a copy of the appeal bond from the justice

court with a legible justice court date stamp.


                                                          /s/   ELIZABETH LANG-MIERS
                                                                JUSTICE